Citation Nr: 0620308	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-37 962A	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on May 3 and May 4, 2004.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
August 1958 to February 1959, and active duty service from 
October 1961 to August 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 decision of the Department 
of Veterans Affairs Medical Center (VAMC) in Tomah, 
Wisconsin.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Review of the record discloses that the veteran has not been 
notified of the provisions of the VCAA.  The Board will 
therefore remand this case in order to ensure that the 
veteran receives the due process to which he is entitled.  
The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of the specific 
action requested on remand does not relieve the Tomah VAMC of 
the responsibility of ensuring full compliance therewith.  
Thus, in addition to the specific actions requested below, 
the Tomah VAMC should also undertake any other development 
and/or notification action deemed warranted in accordance 
with the VCAA prior to adjudicating the claim on appeal.

Accordingly, the appellant's case is REMANDED to the Tomah 
VAMC for the following actions:

1.  The Tomah VAMC must ensure that 
all notification and development 
action required by the Veterans 
Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  Specifically, 
the Tomah VAMC must notify the 
claimant and the claimant's 
representative of any information 
and evidence not of record  (1) that 
is necessary to substantiate the 
appellant's claim for reimbursement 
for unauthorized medical expenses; 
(2) that VA will seek to provide; 
(3) that the claimant is expected to 
provide; and (4) must ask the 
claimant to provide any evidence in 
his possession that pertains to the 
claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio, 
supra.  

2.  After undertaking any other 
development deemed appropriate, the 
Tomah VAMC should consider the issue 
on appeal in light of all 
information or evidence received.  
If any benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the Tomah VAMC.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded for additional development.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the Tomah 
VAMC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


